PER CURIAM.
Juan Alberto Rocha appeals the denial of his Rule 3.800 motion and motion for rehearing, which sought more jail credit than that awarded pursuant to his plea agreement. We affirm. See Johnson v. State, 60 So.3d 1045 (Fla.2011) (holding that challenges to plea agreement provisions regarding credit for time served are not cognizable under the rule providing a mechanism for correcting the improper denial of credit for time served, because those challenges present factual questions that cannot be resolved on the basis of the court records).

Affirmed.

TAYLOR, DAMOORGIAN and CONNER, JJ., concur.